IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                          :   No. 2449 Disciplinary Docket No. 3
                                          :
JAMES A. HICKEY                           :   Board File No. C2-18-18
                                          :
                                          :   (United States District Court for the
                                          :   Eastern District of Pennsylvania,
                                          :   Criminal Nos. 17-390 and 17-391)
                                          :
                                          :   Attorney Registration No. 71352
                                          :
                                          :   (Lehigh County)

                                       ORDER


PER CURIAM
       AND NOW, this 8th day of March, 2018, upon consideration of the Joint Petition

for Temporary Suspension, James A. Hickey is placed on temporary suspension, see

Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of Pa.R.D.E. 217.

Respondent’s right to petition for dissolution or amendment of this Order and to request

accelerated disposition of charges underlying this Order pursuant to Pa.R.D.E. 214(f)(2)

are specifically preserved.